 

[image001.jpg]

 

This CONSULTING AGREEMENT is made as of the 5th of December 2012 between Global
Equity Partners Plc. a Seychelles corporation having its principal place of
business at Level 28, Al Habtoor Business Tower, Dubai Marina, Dubai, U.A.E.
(hereinafter referred to as “GEP”), and Scorpion Performance Inc. (hereinafter
referred to as “SPI” or “the Company”) located at NW 44th Avenue, Ocala, FL
34482, USA.

 

WHEREAS, GEP is engaged in the business of providing financial, management
consulting and advisory type services to small and medium sized, private and
publicly traded, national and internationally based companies; and

 

WHEREAS, SPI is desirous of entering into an agreement retaining GEP;

 

WHEREAS, GEP desires to accept such retention upon the terms and conditions
hereinafter set forth:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, it is agreed as follows:

 

1. Appointment

 

GEP is hereby engaged by SPI as its corporate finance adviser in relation to an
IPO on to the DUBAI NASDAQ.

 

The Company agrees not to appoint and not to instruct any other person on its
behalf to appoint any other person as arranger/ advisor for such purpose at any
time during the Engagement Period without GEP’s specific consent, such consent
not to be unreasonably withheld. Further, during the Engagement Period the
Company itself shall ensure that no other person on its behalf instructs any
other agents, intermediaries or advisors in relation to the specific above
stated objectives of this engagement without GEP’s prior written approval.

 

The Company shall promptly inform GEP of all information, inquiries and
proposals it has received before or receives at any time during the engagement
period with respect to the specific objectives of this engagement.

 

GEP shall inform the Company on a regular basis of any information that may come
to its attention regarding the objectives of this engagement during the
engagement period.

 

2. Services to be provided by GEP

 

GEP will act as corporate finance adviser to the Company in connection with the
objectives of this engagement. As such, GEP will use all reasonable endeavors to
provide the following advice, assistance and services:

 

a) GEP shall advise the Company on structuring and arranging the objectives of
this engagement. Additionally, as arranger, GEP shall assist in the preparation
and authorization of documentation, as required.

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


1

 

 

[image001.jpg]

 

b) GEP shall use reasonable efforts through its marketing and public relations
contacts to support and market the Company including:

 

  (i) Where appropriate, arrange meetings and assist in presentations.   (ii)
Assist the Company, the Directors and their advisors in negotiating definitive
documentation.   (iii) Take such other actions as are reasonably necessary to
give effect to the foregoing.

 

The Company will give GEP reasonable and prompt co-operation and assistance to
support GEP in the provision of its services hereunder and keep GEP informed of
all developments relevant to the objectives of this engagement (“the Services”).

 

c) The Company acknowledges that this engagement letter does not constitute any
understanding or commitment whatsoever by GEP, or any of its respective
affiliates, to participate financially in any way in the objectives of this
engagement.     d) At the Company’s option, GEP agrees to introduce to the
Company professional advisers to include but not be limited to reporting
accountants, auditors, lawyers and registrars, it being understood that all fees
in connection with such professional advice will be borne by the Company.     e)
At the Company’s option, GEP agrees to provide assistance in the marketing of
the Company’s product, any such assistance to be governed by a separate
agreement.     f) GEP shall on a best efforts basis seek to provide or make
relevant introductions to provide:

  

  ● Any finance required for the listing and additional finance as agreed with
the company for         ● Ongoing development pre listing. Post listing finance
is by separate negotiation.

  

g) GEP’s standard protocol for Companies seeking a public listing on a Public
Exchange is as follows:

 

  1. Comprehensive Due Diligence for an IPO on to the DUBAI NASDAQ.   2.
Assisting with the following:

 

  ● Prospectus Preparation   ● Prospectus legal review for local regulation and
compliance   ● Prospectus Vetting by DFSA   ● Prospectus approval and all
regulatory documents submitted to the DFSA.   ● Application for listing   ● Road
shows arranged in Dubai with Intuitional Investors   ● Application to trade

 

[image001.jpg]

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


2

 

 

[image001.jpg]

 

3. Fees and Expenses

 

In consideration of GEP providing the Services, the Company will pay GEP
$340,000 in total. This amount will be divided into the following payments:

 

  a) An initial payment of $25,000 will become due the day that this agreement
is signed and a second payment of $145,000 will become due no later than
December 20, 2012.

  

This amount contemplates the following work:

 

  ● Comprehensive collection of Due Diligence materials.   ● Sourcing a local
Sponsor that will sponsor the public listing.   ● Preparation and review of Due
Diligence materials for Sponsor and ultimately legal counsel.   ● Appointment of
local counsel.   ● Prospectus review by local counsel.   ● Prospectus
preparation in line with local regulation by legal counsel.   ● Full review of
Prospectus and Due Diligence document in tandem   ● Initial DFSA fee for
prospectus submission.   ● Translations of all documents into Arabic   ●
Liaising with all parties for acceptance of Prospectus.

 

  b) $85,000 will become due the day the Prospectus is ready for submission to
the DFSA. This amount contemplates the following work:

 

  ● Final Settlement of all final legal fees.   ● Final local disbursements.   ●
NASDAQ initial Submission fee.   ● Prospectus and paperwork review prior to
submission to NASDAQ.   ● Liaising with NASDAQ, DFSA, legal and investors   ●
Upon Submission of final paperwork to NASDAQ Dubai and application to trade an
amount of $70,000 is due to the exchange for the first years Market fees. This
charge is included in the second $170,000 invoice from GEP, subsequent years are
charged at $20,000 annually in advance to the exchange.

  

  c) A further $85,000 will become due the day that the company is fully listed
on the Dubai NASDAQ.         d) A fee of 5% of the Public Company’s total
diluted issued and outstanding share capital of the Company after the IPO. This
initial fee will be issued to Global Equity Partners Plc. out of treasury prior
to the Company being fully listed on the Dubai NASDAQ.         e) A fee of 5% of
the Public Company’s total diluted issued and outstanding share capital after
any secondary or subsequent rounds of investment or financing up to 50 million
dollars. This fee will be issued to Global Equity Partners Plc. out of treasury
within 7 days of any financing drawdown.

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


3

 

 

[image001.jpg]

 

In addition SPI agrees to pay accountants, sponsors, auditors and any other fees
that may arise if any valuations are required.

 

In the event that GEP provides the Services hereunder and such objectives of
this engagement thereafter do not proceed owing to a material or adverse change
in the structure of the Company or to any failure on the part of the Company to
close on such Acquisition, the Company shall be required to pay to GEP a
cancellation fee of $50,000 (Fifty Thousand Dollars).

 

All fees shall be paid in USD$ or an alternative currency using the days
prevailing interbank exchange rate. All out of pocket expenses to be reimbursed
to GEP shall be reimbursed in the currency in which they were incurred.

 

4. Engagement Period and Termination

 

GEP’s engagement hereunder shall become effective on the date the Company
executes and delivers this engagement letter to GEP and shall remain in effect
until termination in accordance with the following provisions:

 

  ● Termination of this agreement shall occur on the following
events/circumstances: On the date 90 (ninety) days following execution by the
parties of the present agreement, provided at least 30 (thirty) days prior to
such date, at least one of the parties has served notice in writing on the other
that it wishes the engagement to terminate on such date. Where no such notice is
served by either party as aforesaid, the engagement shall remain in effect for
another 90 days from such date, under the same terms and conditions as set out
in this engagement letter;         ● GEP shall be entitled to terminate: In the
event there has been a material breach of the terms of the engagement letter by
the Company; otherwise, subject to the minimum term established in this
contract, at any time as GEP so wishes on giving 30 (thirty) days written notice
to the Company.         ● The Company shall be entitled to terminate: In the
event there has been a material breach of the terms of the engagement letter by
the Company; otherwise, subject to the minimum term established in this
contract, and to giving 30 (thirty) days written notice to GEP, in the event
that the Company in its discretion no longer wishes to proceed with the
objectives of this engagement / contract, in which event the cancellation fee
specified in this contract hereof will become immediately payable.         At
any time but without prejudice to the foregoing as specifically agreed between
the parties in writing.          Upon termination of this engagement letter,
neither party shall have any continuing liability or obligation to the other. 

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


4

 

 

[image001.jpg]

 

5. Information and Co-operation

 

In connection with GEP’s engagement hereunder, the Company shall provide GEP
with such information and documents as GEP may consider necessary or desirable
in order to enable it to provide the Services and to carry out its duties and
responsibilities hereunder. In particular, and without prejudice to the
generality of the foregoing, the Company will promptly furnish GEP with such
information as GEP may request in order to permit GEP to assist the Company in
preparing any material required for the Acquisition (collectively, the
“Acquisition Documents”).

 

The Company will be solely responsible for the contents of any Acquisition
Documents and the Company represents and warrants to GEP that the Acquisition
Documents will, as of the date of any marketing, distribution of the Acquisition
Documents or completion, or preparation of the Acquisition, be true and accurate
in all material respects, not omit any material fact and not be misleading in
any respect and, with respect to any financial projections, the Company
represents that they have been, or will be, prepared in good faith on the basis
of reasonable assumptions. The Company agrees to advise GEP promptly of the
occurrence of any event or any other change known to the Company which results
in any of the Acquisition Documents containing any untrue statement of a
material fact or omitting to state a material fact the omission of which would
render any statements contained therein, in light of the circumstances under
which they were made, misleading and in such event the Company shall provide
corrective information to GEP suitable for inclusion in a supplemental
information statement. For purposes of this paragraph notification by the
Company must be made directly to GEP and GEP shall not be deemed notified solely
as a result of action, notice or the constructive knowledge of any of its
Related Parties.

 

The Company acknowledges that GEP (i) will use and rely upon the information
provided by the Company or on its behalf which will comprise the Acquisition
Documents absolutely and without GEP itself independently verifying any of the
same, (ii) does not itself assume any responsibility for the accuracy of
completeness of the Acquisition Documents.

 

The Company hereby authorizes GEP to provide the Acquisition Documents on its
behalf to those concerned with the Acquisition. GEP shall each have the right to
review and be required to approve all Acquisition Documents and every form of
letter, circular, notice, memorandum or other written communication from the
Company or any person acting on its behalf in connection with the Acquisition
and the persons to whom any of the foregoing are to be directed, such approval
not to be unreasonably withheld.

 

The Company shall at all times use its efforts to assist GEP in providing the
Services and in carrying out its duties, functions and responsibilities
hereunder and shall co-operate and use all reasonable efforts to assist GEP in
complying with the applicable laws of any jurisdiction in which GEP operating.

Confidentiality

 

GEP acknowledges that, in performing its duties from time to time hereunder, it
shall receive from the Company certain information relating to the Company, the
Acquisition and otherwise to the transactions contemplated by this engagement
letter.

 

For purposes of this paragraph, all such information, except for information
which

 

  (i) Is comprised in Acquisition Documents as approved by the Company.

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


5

 

 

[image001.jpg]

 

  (ii) GEP is otherwise authorized by the Company to disclose to third parties
otherwise than on a confidential basis.   (iii) Is or becomes generally
available to the public other than as a result of a disclosure by GEP where such
disclosure is not permitted.   (iv) Is or becomes available to GEP on a
non-confidential basis from a person or entity other than the Company, is
hereinafter referred to as “Confidential Information”.

 

GEP shall keep the Confidential Information confidential and not without the
Company’s prior consent, except as required by law, legal process, or regulatory
authority:

 

  (i) disclose or reveal any Confidential Information to any person, firm or
entity other than those employees, agents or advisors of GEP who are actively
and directly participating in the transactions contemplated by this engagement
letter or who otherwise need to know the Confidential Information for the
purpose of evaluating, structuring or reviewing any portion of the objectives of
this engagement or GEP’s role with respect thereto.   (ii) Use Confidential
Information for any purpose other than in connection with the transactions
contemplated by this engagement letter.

  

If GEP’s engagement is terminated at any time, GEP shall continue to maintain
the Confidential Information in confidence in accordance with the terms of this
engagement letter and, upon the written request of the Company, such
Confidential Information and all copies thereof as are held by GEP, will be
returned to the Company, or destroyed by GEP, provided, however, that GEP may
retain one copy of the Confidential Information in the files of its general
counsel for compliance purposes or for the purpose of defending or maintaining
any litigation relating to this engagement letter.

 

If GEP should decide that any such Confidential Information should be included
in any documents pertaining to the objectives of this engagement, and the
Company withholds its consent to such disclosure or refrains from co-operating
fully in such disclosure, GEP may immediately terminate the Services and the
Company shall immediately reimburse all GEP’s fees and expenses due.

 

The Company agrees that this engagement letter (including the fact of its
existence and its terms and conditions), and the services it describes, together
with any related information or documents, constitute confidential and propriety
information of GEP. The Company further agrees that its written and verbal
reports to the Company and all writings prepared by or on behalf of GEP and
furnished to the Company in connection with GEP’s engagement hereunder
(collectively the “GEP Information”) shall be kept confidential and the Company
shall not without GEP’s prior written consent, except as required by law, legal
process or a regulatory authority, (i) disclose or reveal any GEP information to
any person, firm or entity other than those employees, agents or advisors of the
Company who are actively and directly participating in the transactions
contemplated by this engagement letter or otherwise needed to know the GEP
information for the purpose of evaluating, structuring or reviewing any portion
of the work carried out by GEP (objectives of this engagement) or the Company’s
participation with respect thereto, or (ii) use the GEP Information for any
purpose other than in connection with the transactions contemplated by this
engagement letter.

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


6

 

 

[image001.jpg]

 

6. Related Parties.

 

GEP acknowledges that it will take all reasonable steps to ensure that any
Confidential Information obtained from the Company shall not be disclosed to the
Related Parties, except as permitted under point 6 of this agreement.

 

7. Indemnification.

 

The Company agrees to indemnify and hold harmless GEP, each of its Related
Parties and each of its or their directors, officers, employees, agents and
affiliates (each an “Indemnitee”) in respect of any and all actions, claims
losses, liabilities, damages, costs, charges and expenses whatsoever which any
Indemnitee may suffer or incur or which may be made against any Indemnitee
relating to or arising from GEP’s engagement, the provision of the Services, any
acquisitions or otherwise from the arrangements contemplated by this engagement
letter or any acts or omissions of any Indemnitee otherwise requested by the
Company or any of the Company’s affiliates pursuant to or in connection
therewith, provided that the Company shall not be liable under this indemnity to
the extent any such action, claims, losses, liabilities, damages, costs,
charges, or expenses are attributable to the gross negligence or willful
misconduct of such Indemnitee. The indemnity in this paragraph is given to GEP
in its own right and as trustee for each other Indemnitee.

 

8. Due Diligence and Information.

 

The Company shall not be responsible for any due diligence in relation to the
transaction and the Company acknowledges that any advice given by GEP, on the
structuring of the objectives contemplated in this contract, shall be based on
information provided by the Company.

 

9. Conflicts.

 

The Company acknowledges that, in addition to GEP acting as arranger under this
engagement letter, other members of the GEP group of companies may have other
roles in relation to the Acquisition or provide other services to the Company or
its affiliates or to other persons who may have a role or participation in any
or all objectives contemplated in this agreement, and the Company hereby on its
own behalf and on behalf of its affiliates waives any claim against GEP in
undertaking any such other roles.

 

10. Limited GEP Role.

 

It is expressly agreed and understood that GEP is not providing nor is the
Company relying on GEP for legal, accounting, tax or other advice and that the
Company will rely on the advice of its own professionals and advisors as it
considers appropriate for such matters and will make an independent analysis and
decision regarding the objectives contemplated in this agreement in relation to
such matters based on such advice.

 

The determination whether to accept any proposals, presentation or
recommendations arising out of GEP’s services under this engagement letter shall
be made by the Company in its sole discretion, and the Company shall have the
option, at its sole discretion, to accept, reject or modify any such proposals,
presentations or recommendations rendered to it by GEP.

 

Nothing in this engagement letter shall give rise to any liability or
responsibility on the part of GEP for the success or otherwise of the objectives
contemplated in this agreement.

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


7

 

 

[image001.jpg]

 

11. GEP Affiliates.

 

The Company hereby acknowledges and agrees that GEP may perform the services,
contemplated to be rendered by it, under this engagement letter through selected
affiliates within the host country of listing. In connection therewith but at
all times subject to the confidentiality obligations set out herein, GEP may
share any information on matters relating to the Company with such affiliates.

 

12. Modification of Agreement.

 

This engagement letter may be modified, amended or superseded only in writing
signed by both the parties hereto and expressly referring to this engagement
letter.

 

13. Brokers.

 

The Company represents and warrants that there have been no other brokers or
agents engaged by it or by any other person on its behalf in connection with the
transactions contemplated by this engagement letter, other than those
specifically advised.

 

The Company shall indemnify and hold GEP for itself and on trust for each of its
Related Parties (each an “Indemnitee”) harmless against the claim of any broker
or agent claiming to have acted on behalf of the Company or any of its
affiliates in connection with the Acquisition, and against the claim of any
other party (other than a party expressly engaged by GEP) claiming to be
entitled to any fees or expenses in connection with the objectives contemplated
in this agreement and against all costs, charges and expenses incurred by each
Indemnitee in relation thereto.

 

14. Authority.

 

The Company represents and warrants to GEP that its entry into and delivery of
this engagement letter has been duly authorized. GEP represents and warrants to
the Company that GEP’s entry into and delivery of this engagement letter has
been duly authorized.

 

15. No Agency.

 

Notwithstanding the identification of GEP as arranger for the objectives
contemplated in this agreement, GEP will act under this engagement letter solely
as an independent contractor. The execution of this engagement letter shall not
authorize any party to act as or hold themselves to act as an agent or
fiduciary, and GEP shall not be or be deemed to be an agent or fiduciary of the
Company.

 

16. Taxes: Payments Free and Clear.

 

All payments by the Company under this engagement letter shall not be subject to
any counter-claim or set-off for, or be otherwise affected by, any claim or
dispute relating to any matter and will be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges over holdings, and all liabilities with respect thereto (together
“Taxes”).

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


8

 

 

[image001.jpg]

 

If the Company shall be required by law to deduct any Taxes from or in respect
of any sum payable to GEP hereunder, the sum payable shall be increased as may
be necessary so that after making all required deductions, GEP receives an
amount equal to the sum it would have received had no such deductions been made.
In addition, the Company agrees to pay any present or future stamp or sales
taxes or any other excise taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to this engagement letter at the same time as payment or
reimbursement of any fees, costs and expenses payable hereunder.

 

The Company shall pay for any Value Added Taxes or other form of duty or sales
tax which is required to be levied thereon.

 

17. Disputes.

 

Any disputes or complaints (with all relevant details) must be in writing and
should be referred in the first instance to the Compliance Officer of GEP.
Should the Company be dissatisfied with the handling of the dispute, the Company
has the right to refer the matter to the Directors of GEP. As the Company is
classified as either an Intermediate Customer or Private Expert Client and
thereby an Intermediate Customer the Company waives the right to the services of
any Financial Ombudsman Service (FOS) and compensation under the any regulatory
regime.

 

18. Assignment.

 

This engagement letter shall be binding upon and inure to the benefit of the
parties hereto and may not be assigned by either party, without the prior
written consent of the other party.

 

19. Entire Agreement.

 

This agreement supersedes any and all discussions, written or oral, between the
parties hereto and sets out the entire agreement of the parties relating to the
subject matter of this engagement letter.

 

20. Counterparts.

 

This agreement may be executed in counterparts, each of which shall be deemed an
original and all of which counterparts shall constitute one and the same
document.

 

21. Applicable Law.

 

The laws of the United Kingdom apply to this agreement

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


9

 

 

[image001.jpg]

 

22. GEP bank account details.

 

Bank: ABN AMRO Bank (Luxembourg) S.A.   46 Avenue JF Kennedy,   L-1855
Luxembourg,   Luxembourg.     Beneficiary: Global Equity Partners Plc.    
Beneficiary´s Address: Level 28, Al Habtoor Business Tower,   Dubai Marina,  
Dubai, U.A.E.     Account Number: ********     IBAN: ******************    
SWIFT: **********

 

Please indicate the Company’s acceptance of the provisions of this engagement
letter by signing as indicated and in accordance with the provisions set out
below:

 

This engagement letter is hereby executed and delivered by the parties as a Deed
on the date and year of acceptance of the terms of this letter by the Company as
indicated by the date of its signature below:

 

EXECUTED AND DELIVERED AS A DEED

by Global Equity Partners

 

/s/ Mr. Peter Smith   Mr. Peter Smith - CEO  

 

Date December 5, 2012

 

EXECUTED AND DELIVERED AS A DEED

By Scorpion Performance Inc.

 

/s/ Mr. Luke Whalen   Mr. Luke Whalen - CEO  

 

Date _______________

 

Global Equity Partners Plc.
Level 28 – Al Habtoor Business Tower, PO Box 28905, Dubai Marina, Dubai, UAE.


10

 

